Huntington Asset Services, Inc. 2960 N. Meridian St., Suite 300 Indianapolis, IN 46208 February 3, 2011 EDGAR CORRESPONDENCE Securities & Exchange Commission Division of Investment Management 450 5th Street, NW Washington, DC20549 Re:Dividend Growth Trust (“Registrant”), SEC File No. 811-09497 Ladies and Gentlemen: In our capacity as administrator for the Registrant, and pursuant to Rule 497(j) under the Securities Act of 1933, as amended, we hereby certify that (1) the form of Prospectus and Statement of Additional Information with respect to the Rising Dividend Growth Fund that would have been filed under paragraph (c) of Rule 497 would not have differed from that contained in Post-Effective Amendment No. 19 to the Registration Statement, and (2) the text of Post-Effective Amendment No. 19 has been filed electronically. If you have any questions or would like further information, please contact me at (317) 917-7029. Sincerely, /s/ Carol J. Highsmith Carol J. Highsmith Vice President
